Bigelow, C. J.
The .power of the school committee of a town to pass all reasonable rules and regulations for the government, discipline and management of the public schools under rheir general charge and superintendence is clear and unquestionable. Gen. Sts. c. 38, § 16. Roberts v. Boston, 5 Cush. 198. Shermam v. Charlestown, 8 Cush. 160. Equally clear is it that the committee of the town of Woburn did not exceed their authority in passing an order that the Bible should be read and prayer offered at the opening of the schools on the morning of each day. No more appropriate method could be adopted of keeping in the minds of both teachers and scholars that one of the chief objects of education, as declared by the statutes of this commonwealth, and which teachers are especially enjoinec to carry into effect, is “ to impress on the minds of children and *129youth committed to their care and instruction the principles of piety and justice, and a sacred regard for truth.” Gen. Sts. c. 88, § 10. St. 1862, c. 57. We do not mean to say that it would be competent for a school committee to pass an order or regulation requiring pupils to conform to any religious rite or observance, or to go through with any religious forms or ceremonies, which were inconsistent with or contrary to their religious convictions or conscientious scruples. Such a requisition would be a violation of the spirit of the clause in the constitution, pt. 1, art. 2, which provides that no one shall be hurt or molested in his person, liberty or estate for worshipping God in the manner and season most agreeable to the dictates of his own conscience; and it would also be inconsistent with the plain intention of the legislature in providing that no one shall be excluded from a public school on account of religious opinions; Gen. Sts. c. 41, § 9; and in requiring that the daily reading of the Bible in public schools shall be without written note or oral comment, and in providing that no pupil shall be called on to read any particular version, whose parent or guardian shall declare that he has conscientious scruples against allowing him to read therefrom. St. 1862, c. 57. Having in view the manifest spirit and intention of these provisions, an order or regulation by a school committee which would require a pupil to join in a religious rite or ceremony contrary to his or her religious opinions, or those of a parent or guardian, would be clearly unreasonable and invalid.
But we are unable to see that the regulation with which the plaintiff was required to comply can be justly said to fall within this category. In the first place, it did not prescribe an act which was necessarily one of devotion or religious ceremony. It went no further than to require the observance of quiet and decorum during the religious service with which the school was opened. It did not compel a pupil to join in the prayer, but only to assume an attitude which was calculated to prevent interruption by avoiding all rommunication with others during the service. In the next place., the regulation did not require a pupil to comply with tnat part of it prescribing the position of the *130head during prayer, if the parent requested a child to be excused from it. This was in analogy to the provision already cited in relation to the reading of a particular version of the Bible, contained in St. 1862, c. 57, and takes away all ground of objection to the reasonableness and validity of the order.
Under these circumstances, it not appearing that the plaintiff made any objection to a compliance with the regulation except in obedience to the will of her father, we are of opinion that her exclusion from the school was justifiable and furnishes no ground of action. Judgment for the defendants.